Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Claims 1-5 and 21-30 are pending. Claims 6-20 have been canceled. Claims 1, 24 and 28-30 have been amended.

Specification
The amendment filed 7/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The added limitation reciting “the metal covering is not electrically connected to the die” in paragraphs [0018] and [0020].
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-5 and 21-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 reciting “a metal covering directly contacting five surfaces of the die besides the first surface, the metal covering not electrically connected to the die” raise issues of new matter due to lack of adequate support. More specifically, Applicant’s original disclosure does not describe electrical isolation between the metal covering and the die when the metal covering is contacting the die surfaces as claimed. While ¶ [0018] describes an additional insulation covering may be provided between the metal covering and the semiconductor die to prevent electrical shorts, this disclosure is pertinent to an embodiment when an insulation covering is additionally present between metal covering and the die (corresponding to withdrawn Species II as detailed in restriction requirement mailed 7/6/2021). Claim 1 reciting features corresponding to the elected Species I including “a metal covering directly contacting fives surfaces of the die”. The specification is silent regarding the electrical isolation of the metal covering and the die when the metal covering is contacting the die as claimed. One having ordinary skill in the art would not conceive electrical isolation to be inherent to a metal covering that is contacting the surfaces of the die. “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” MPEP 2173.05(i)
Claim 24 reciting “a metal structure contacting give surfaces of the die besides the first surface, the metal covering not electrically connected to the die” lacks adequate support for the same reasons as claim 1 detailed above.
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “a metal covering directly contacting five surfaces of the die …, the metal covering not electrically connected to the die” renders the claim indefinite. Applicant’s disclosure does not provide detail on how the metal covering is electrically isolated from the die that it is directly in contact with. More specifically, the metal covering is recited to be in direct contact the surfaces of the die. However, the specification does not describe how is the metal covering constructed and designed to ensure electrical isolation with the die to which it is directly contacting. Thus, it is unclear what “not electrically connected” means in light of disclosure. Does “not electrically connected” require isolation of a specific electrical signal type? If so, how? Furthermore, it is unclear if “not electrically connected” necessarily exclude electrical grounding. 
Claim 24 reciting “a metal structure contacting give surfaces of the die besides the first surface, the metal covering not electrically connected to the die” renders the claim indefinite the same reasons as claim 1 detailed above.
Claims 1 and 24 reciting “the die includes an optical circuitry on the first surface” renders the claims indefinite because it is unclear what constitutes an “optical circuitry”. Applicant original disclosure does not clearly describe what is considered an “optical circuitry”. No specific optical device elements are described. ¶ [0018] describes the metal covering prevents ambient light from interacting with the optical circuitry on the active surface of the semiconductor die and mitigates undesirable photovoltaic effects within the semiconductor. The disclosure appear to be describing avoidance of undesirable interaction between ambient light and device circuitry. Thus, it is unclear if any circuitry that can interact with ambient light can be considered “optical circuitry”. Furthermore, it is unclear how an optical device would be able to function when integrated in the die 102 as disclosed (FIG. 1) that is covered by metal 108 and layer 106 that includes metal traces connected to solder balls 104. For examination purposes, “an optical circuitry” is as best understood to refer to a circuitry that is capable of interaction with light. 
Claim 24 reciting “the metal covering” in lines 4-5 renders the claim indefinite for lacking proper antecedent basis. It is unclear of “the metal covering” referring to the previously recited “metal structure” or is referring to another element. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 21, 22 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. WO 2021/017896 A1 (Miao).

    PNG
    media_image1.png
    385
    569
    media_image1.png
    Greyscale

In re claim 1, Miao discloses (e.g. FIGs. 1-12) a wafer chip scale package, comprising: 
a die 101; 
multiple electrically conductive terminals 130 coupled to a first surface (bottom surface in FIG. 12) of the die 101; and 
a metal covering 103,104 directly contacting five surfaces (top surface + four sidewall surfaces) of the die 101 besides the first (bottom) surface (see FIGs. 7-8), the metal covering 103,104 “not electrically connected to the die 101” (as best understood; no extra electrical connection between 101 and 103,104 disclosed by Miao), the metal covering 103,104 exposed from the WCSP (see FIG. 9) and forms external surfaces of the WCSP except the first (bottom) surface (see FIG. 9 where 103,104 together form the external surface), wherein the die 101 includes an “optical circuitry” on the first (bottom) surface (as best understood, any circuitries, e.g. transistors, memories, diodes, and associated interconnects (¶ 26) that can interact with light). 
Miao discloses the die 101 include circuitries, e.g. transistors, memories, diodes, and associated interconnects, that are shielded from electromagnetic radiation (¶ 26). Thus, the circuitries  in the die 101 is capable of interacting with electromagnetic radiation (i.e. light). As such, the die circuitries are considered to teach “an optical circuitry”, as best understood.

In re claim 2, Miao discloses (e.g. FIGs. 7-8) the metal covering 103,104 may be formed by a sputtering process. No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 103,104 as taught by Miao.

In re claim 3, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 covers the entirety of the five surfaces of the die 101 besides the first (bottom) surface.

In re claim 5, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. 103 can be made of Cu, W, Al, NiFe, CoPt, Ni, etc., ¶ 39,41; 104 can be made of solder of tin, tin-silver, tin-silver-copper, Cu, W, Al etc., ¶ 45,46,47,48).

In re claim 21, Miao discloses (e.g. FIGs. 6-8) wherein each of the five surfaces of the die 101 lying in five different planes.

In re claim 22, Miao discloses (e.g. FIGs. 7-8) wherein the metal covering 103,104 is composed of a metal alloy (e.g. CoFeB, CoFeTa, NiFe, CoFe, CoPt; ¶ 41,48).

In re claim 24, Miao discloses (e.g. FIGs. 1-12) a semiconductor package, comprising: 
a die 101 including terminals 130 extending from a first surface (bottom surface in FIG. 12) of the die 101;
a layer of polyimide 132 (FIG. 6, ¶ 36) on the first (bottom) surface; and 
a metal structure 103,104 contacting five surfaces (top surface + four sidewall surfaces) of the die 101 besides the first (bottom) surface (see FIGs. 7-8), the metal covering 103,104 “not electrically connected to the die 101” (as best understood; no extra electrical connection between 101 and 103,104 disclosed by Miao), the metal covering 103,104 exposed from the semiconductor package (see FIG. 9) and forms external surfaces of the semiconductor package except the first (bottom) surface (see FIG. 9 where 103,104 together form the external surface), wherein the die 101 includes an “optical circuitry” on the first (bottom) surface (as best understood, any circuitries, e.g. transistors, memories, diodes, and associated interconnects (¶ 26) that can interact with light). 
Miao discloses the die 101 include circuitries, e.g. transistors, memories, diodes, and associated interconnects (¶ 26), that are shielded from electromagnetic radiation. Thus, the circuitries  in the die 101 is capable of interacting with electromagnetic radiation (i.e. light). As such, the die circuitries are considered to teach “an optical circuitry”, as best understood.

In re claim 25, Miao discloses (e.g. FIG. 9) wherein the metal structure 103,104 forms five sides of the package.

In re claim 26, Miao discloses (e.g. FIG. 12) the semiconductor package is a wafer chip scale package. No particular wafer chip scale package has been claimed that would structurally distinguish over the package taught by Miao.

In re claim 27, Miao discloses (e.g. FIGs. 7-8) the metal covering 103,104 may be formed by a sputtering process. No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 103,104 as taught by Miao.

In re claim 28, Miao discloses (e.g. FIGs. 7-8) wherein the metal structure 103,104 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. 103 can be made of Cu, W, Al, NiFe, CoPt, Ni, etc., ¶ 39,41; 104 can be made of solder of tin, tin-silver, tin-silver-copper, Cu, W, Al etc., ¶ 45,46,47,48).

In re claim 29, Miao discloses (e.g. FIGs. 7-8) wherein the metal structure 103,104 is composed of a metal alloy (e.g. CoFeB, CoFeTa, NiFe, CoFe, CoPt; ¶ 41,48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claims 1 and 24 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claims 4 and 30, Miao discloses (e.g. FIGs. 1A-1C) the metal covering/structure 103,104 are shielding layers. 
Miao does not explicitly disclose the metal covering/structure 103,104 has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Miao’s EMI shielding layer 103,104 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claim 1 above, and further in view of Gulpen et al. US 2017/0025369 A1 (Gulpen).
In re claim 23, Miao discloses the claimed invention including the shielding metal covering 103,104 may comprises copper, tungsten, aluminum, etc (¶ 39,41,45,47,48). 
Miao does not explicitly disclose the metal covering 103,104 includes tungsten-titanium or stainless steel. 
However, Gulpen teaches (FIG. 1A-1C) forming a shielding metal layer 115 around a die, wherein the metal may include Ti, Ni, V, Cu, or stainless steel, wherein stainless steel (a metal alloy) is used as a corrosion inhibiter (¶ 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include stainless steel, in forming Miao’s metal covering 103,104 to prevent corrosion as taught by Gulpen.



Claims 1-3, 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorini et al. US 2020/0312781 A1 (Signorini) in view of Ramones et al. US 2016/0227673 A1 (Ramones).

    PNG
    media_image2.png
    394
    736
    media_image2.png
    Greyscale

In re claim 1, Signorini discloses (e.g. FIGs. 1A-1C) a wafer chip scale package (WCSP, ¶ 1), comprising: 
a die 120; 
multiple electrically conductive terminals 143 coupled to a first surface 123 of the die 120; and 
a metal covering 130 (e.g. copper, ¶ 52) directly contacting five surfaces (top surface 121+ four sidewall surfaces 122) of the die 120 besides the first surface 123 (see FIG. 1A and 1C, surface 123 is not in contact with metal covering 130), the metal covering 130 exposed from the WCSP 100 and form external surfaces of the WCSP except the first surface 123 (FIG. 1A), wherein the die 120 includes an optical circuitry on the first surface 123 (as best understood, any circuitries, e.g. RF circuitries, processors, memories, or BEOL layers (¶ 27,39), that can interact with light). 
Signorini discloses the die 120 include RF circuitries, processors, memories, and BEOL layers (¶ 27,39) that are shielded from electromagnetic radiation (¶ 31,35,37). Thus, the circuitries in the die 120 are capable of interacting with electromagnetic radiation (i.e. light). As such, the die circuitries are considered to teach “an optical circuitry”, as best understood.
The claimed “the metal covering not electrically connected to the die”, as best understood, is patentably indistinguishable over Signorini teaches the metal covering 130 that is grounded for providing EMI shielding (¶ 37). Since the metal covering 130 is grounded, it does not electrically control the functionality of the die, and thus can be considered as “not electrically connected”, as best understood. 
Furthermore, Ramones teaches an EMI shield 14 may be grounded or floating for providing EMI to the electronic component underneath (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep Signorini’s metal covering 130 electrically floating (thus “not electrically connected” as best understood), instead of grounded, to function as an EMI shield as taught by Ramones. 

In re claim 2, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering 130 may be formed by a sputtering process (¶ 35,52). No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 130 as taught by Signorini. 

In re claim 3, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 covers the entirety of the five surfaces 121,122 of the die 120 besides the first surface 123.

In re claim 5, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. copper, ¶ 52).

In re claim 21, Signorini discloses (e.g. FIGs. 1A-1C) wherein each of the five surfaces 121,122 of the die 120 lying in five different planes.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini and Ramones as applied to claim 1 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claim 4, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering 130 provides EMI shielding to the WCSP (¶ 31). 
Signorini does not explicitly disclose the metal covering has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini’s EMI shielding layer 130 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini and Ramones as applied to claim 1 above, and further in view of Gulpen et al. US 2017/0025369 A1 (Gulpen).
In re claims 22 and 23, Signorini discloses the claimed invention including the shielding metal covering 130 comprises copper as a suitable conductive material (¶ 52). 
Signorini does not explicitly disclose the metal covering 130 is composed of a metal alloy or includes tungsten-titanium or stainless steel. 
However, Gulpen teaches (FIG. 1A-1C) forming a shielding metal layer 115 around a die, wherein the metal may include Ti, Ni, V, Cu, or stainless steel, wherein stainless steel (a metal alloy) is used as a corrosion inhibiter (¶ 23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a metal alloy, such as stainless steel, in forming Signorini’s metal covering 130 to prevent corrosion as taught by Gulpen.


Claims 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorini et al. US 2020/0312781 A1 (Signorini) in view of Ramones et al. US 2016/0227673 A1 (Ramones) and Kim et al. US 2019/0189566 A1 (Kim).

    PNG
    media_image2.png
    394
    736
    media_image2.png
    Greyscale

In re claim 24, Signorini discloses (e.g. FIGs. 1A-1C) a semiconductor package 100, comprising: 
a die 120 including terminals 143 extending from a first surface 123 of the die; 
a dielectric layer 129,136,137 on the first surface 123; and
a metal structure 130 (e.g. copper, ¶ 52) contacting five surfaces (top surface 121+ four sidewall surfaces 122) of the die 120 besides the first surface 123 (see FIG. 1A and 1C, surface 123 is not in contact with metal covering 130), the metal covering 130 exposed from the semiconductor package 100 and form external surfaces of the semiconductor package except the first surface 123 (FIG. 1A), wherein the die 120 includes an optical circuitry on the first surface 123 (as best understood, any circuitries, e.g. RF circuitries, processors, memories, or BEOL layers (¶ 27,39), that can interact with light). 
Signorini discloses the die 120 include RF circuitries, processors, memories, and BEOL layers (¶ 27,39) that are shielded from electromagnetic radiation (¶ 31,35,37). Thus, the circuitries in the die 120 are capable of interacting with electromagnetic radiation (i.e. light). As such, the die circuitries are considered to teach “an optical circuitry”, as best understood.
 
The claimed “the metal covering not electrically connected to the die”, as best understood, is patentably indistinguishable over Signorini teaches the metal covering 130 that is grounded for providing EMI shielding (¶ 37). Since the metal covering 130 is grounded, it does not electrically control the functionality of the die, and thus can be considered as “not electrically connected”, as best understood. 
Furthermore, Ramones teaches an EMI shield 14 may be grounded or floating for providing EMI to the electronic component underneath (¶ 28). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep Signorini’s metal covering 130 electrically floating (thus “not electrically connected” as best understood), instead of grounded, to function as an EMI shield as taught by Ramones. 

Signorini teaches the dielectric layers 129,136,137 covering the first surface 123 of the die. Signorini does not teach the material of the dielectric layers. 
Kim teaches a chip package wherein the dielectric layers 127,129 and wiring layers 225,238 are formed on the active surface of the die 110, and wherein the dielectric layer 127,129 comprises polyimide (¶ 24,33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini’s dielectric 129,136,137 using polyimide as taught by Kim as suitable dielectric material for insulation between wiring layers on the active surface of the die. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125

In re claim 25, Signorini discloses (e.g. FIGs. 1A-1C) the metal structure 130 forms five sides of the package (top side and four sidewalls).

In re claim 26, Signorini discloses (e.g. FIGs. 1A-1C) the semiconductor package 100 is a wafer chip scale package (WCSP, ¶ 1).

In re claim 27, Signorini discloses (e.g. FIGs. 1A-1C) the metal structure may be formed by a sputtering process (¶ 35,52). No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal structure 130 as taught by Signorini. Furthermore, Kim discloses (e.g. FIG. 1) wherein the metal shield 160 comprises a metallic ink residue (conductive ink prepared by mixing silver, ¶ 62).

In re claim 28, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal structure 130 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. copper, ¶ 52).

In re claim 29, Signorini discloses the claimed invention including the shielding metal structure 130 comprises copper as a suitable conductive material (¶ 52). 
Signorini does not explicitly disclose the metal structure 130 is composed of a metal alloy. 
However, Kim teaches (FIG. 1) EMI shield 160 formed around a die 110, wherein the EMI shield comprises Cu, Ni, Au, Ag, Pt, Co, Ti, Cr, Zr, Mo. Ru, Hf, W, Re, graphite, or their alloys (¶ 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini’s metal shield 130 using a metal alloy instead of metallic Cu for enhanced properties such as improved strength, corrosion resistance, reliability, etc. 


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Signorini, Ramones and Kim as applied to claim 24 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claim 30, Signorini discloses (e.g. FIGs. 1A-1C) the metal structure 130 provides EMI shielding to the WCSP (¶ 31). 
Signorini does not explicitly disclose the metal structure has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini or Kim’s EMI shielding layer 130,160 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.
Furthermore, it is well-known to one having ordinary skill in the art that the thickness of the EMI shielding layer depends on the targeted shielding wavelength. Therefore, forming an EMI shielding layer to have a thickness of approximately 750 Å would be obvious based on desired wavelength to be shielded. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Regarding § 112(a) and § 112(b) rejections, Applicant argues only the bottom surface of the die is active with bond pads and since the metal covering is not connected to the active surface, there is no electrical connection between the metal covering 108 and the die 102. Applicant further argues paragraph [0018] describing preventing electrical shorts between the die and the metal covering as support (Remark, page 5). 
This is not persuasive. Arrangement of metal covering 108 on inactive surfaces of the die 102 does not necessarily imply the metal covering is “not electrically connected” to the die in any manner. More specifically, it is well-known in the art that inactive surface of a semiconductor substrate is often coupled to  ground or reference potential. Claims 1 and 24 specifically recite the metal covering/structure contacts five die surfaces. Therefore, the metal covering/structure is connected with the five surfaces of the die. There is no explicit disclosure on how to electrically isolate the die from the metal covering/structure with the metal covering/structure is in contact with the die. ¶ [0018] describes provision of an insulating layer between the metal covering and the die to prevent electrical short. However, in such  arrangement, the metal covering would not be in contact with the die. Furthermore, a package having an insulating layer between the metal covering and the die is a feature directed to non-elected Species II withdrawn from examination (see restriction mailed 7/6/2021 and response to restriction filed 9/7/2021). 

Regarding claims rejected over prior art, Applicant argues the cited reference failing to teach “the metal covering exposed from the WCSP (or semiconductor package) and forms external surfaces of the WSCP (or semiconductor package) except the first surface, wherein the die includes an optical circuitry on the first surface” (Remark, page 6). In particular, Applicant argues Signorini’s shield 130 directly contacts the first surface (Remark, page 6). 
This is not persuasive. 
Signorini’s shield 130 is exposed from the WCSP/semiconductor package 100 and form external surfaces of the WCSP/semiconductor package except the first surface 123 (FIG. 1A). The shield 130 does not contact with the first surface 123 of the die 120 as shown in FIGs. 1A & 1C.
Miao teaches the metal covering 103,104 is exposed from the WCSP/semiconductor package and forms external surfaces of the WCSP/semiconductor package except the first (bottom) surface (as shown in FIGs. 9). See FIG. 9, where 103,104 together form the external surfaces of the package. 
The claimed “optical circuitry”, as best understood, does not distinguish over the device circuitries in Miao’s die 101 or Signorini’s die 120 that are capable of interacting with electromagnetic radiation (i.e. light). More specifically, Miao teaches the die 101 includes circuitries, e.g. transistors, memories, diodes, and associated interconnects (¶ 26). Signorini discloses the die 120 circuitries, e.g. RF circuitries, processors, memories, or BEOL layers (¶ 27,39). Both Miao and Signorini teaches shield the device circuitries from electromagnetic radiation. Thus, the circuitries in Miao and Signorini’s die are capable of interacting with electromagnetic radiation (i.e. light). As such, these die circuitries are considered to teach “an optical circuitry”, as best understood. Applicant’s disclosure does not describe any particular “optical circuitry” other than circuitry on the active surface of the die that interacts with ambient light. Therefore, “optical circuitry”, as best understood, does not distinguish over the device circuitries taught by Miao and Signorini that is also capable of interacting with ambient light, e.g. electromagnetic radiation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0373248 A1 teaches (e.g. FIGs. 1-2) a device package having a shield layer 2 comprising a metal particular layer 3 that is formed by ink jet printing to a thickness of 80 nm (¶ 105)
US 2017/0330839 A1 teaches (FIG. 1) a CSP having a metal cover member 40 capable of EMI shielding that is formed by, e.g. a paste printing process (¶ 89,90).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815